DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Non-Final Office Action in response to the Application No. 17/099,028 filed on November 16, 2020, titled: “Interactive Dashboard Display”.

Status of the Claims
Claims 1-20 are pending in this application and have been examined.

Priority
This Application is a CON of U.S. Application No. 15/262,541 filed on 09/12/2016 (Patent No. 10,846,799) which is a CIP of U.S. Application No. 15/138,576 filed on 04/26/2016 (Patent No. 9,569,799) which is a CON of U.S. Application No. 14/607,636 filed on 01/28/2015 (Patent No. 9,390,452) and said 15/262,541 filed on 09/12/2016 is a CIP of U.S. Application No.15/138,576 filed on 04/26/2016 (Patent No. 10,861,100) which is a CON of 14/607,662 filed on 01/28/2015 (Patent No. 9,361,599).
For the purpose of examination, the date 01/28/2015 is considered to the effective filing date. 

Information Disclosure Statement
The information disclosure statements submitted on 11/16/2020, 07/19/2021, and 10/19/2021 have been considered.  Copies of the PTOL-1449 forms with the examiner’s initials are enclosed to this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,846,799.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application recite substantially the same limitations as claims 1-20 of the ‘799 patent with minor variations that would have been obvious to one of ordinary skills in the art.  The minor variations can be seen in the table below.  Also, both the application and patent are commonly owned and directed to the same field of invention.
Application No. 17/099,028
Patent No. 10,846,799
     determine a consumption rate of risk units associated with the operation of the vehicle during the first driving trip based on the received sensor data, the global positioning system data, and the determined type of road, the consumption rate of risk units being determined during operation of the vehicle during the at least a first driving trip; 
     determine, in real-time, a consumption rate of risk units associated with the operation of the vehicle during the first driving trip based on the received sensor data, the global positioning system data, and the determined type of road, each risk unit representing a cost to insure an average user for a predetermined time period, the consumption rate of risk units being determined during operation of the vehicle during the at least a first driving trip;


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1:
Under the 2019 Revised PEG, Step 1 analysis, the claims are reviewed to determine whether they fall within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or combination of matter). 
Claims 1-7 recite an on-board vehicle computing device comprising various computer components, claims 8-14 recite a risk unit usage-based insurance system comprising various of computing devices, and claims 15-20 recite a method of displaying a consumption rate of risk units comprising a series of steps as recited in the preamble of the claim.  Therefore, the claims recite a method and system which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A Prong 1:
Under the 2019 Revised PEG, Step 2A, Prong 1, the claims are reviewed to determine whether they recite a judicial exception by identifying if the claim limitations fall in one of the enumerated abstract idea groupings (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Claim 15 recites a computer-implemented method of displaying a consumption rate of risk units comprising a series of steps of establishing a communication session with the sensors arranged in a vehicle and collecting operation data of the vehicle, receiving sensor data associated with operation of the vehicle and data related to the road from the global positioning system (GPS) during a first driving trip, determining a type of road the vehicle is travelling during a first driving trip and a consumption rate of risk units associated with the operation of the vehicle, identifying driving behaviors of a driver, generating a user interface including the determined consumption rate and identified driving behaviors, transmitting and displaying the generated user interface to an on-board vehicle display.  
Other than the recitation of “a wireless network”, “an insurance system server”, and “a global positioning system”, the claim as a whole recites a process of displaying a consumption rate of risk units by receiving sensor data associated with operation of a vehicle and GPS data related to the type of road the vehicle is travelling during a first driving trip (data gathering) to determine consumption rate of risk units and identify driving behaviors (analyzing information), generating a user interface including both results, and transmitting it to an on-board vehicle display for display (displaying information).  The claim is directed to a process of gathering and analyzing of data in order to determine an insurance policy based on how, where, when, etc. the driver operates the vehicle (see paragraphs 2-3 of US PUB. No. 2021/0097625).  This is “a method of organizing human activity” and relates to a fundamental economic practice, such as insurance.  The claim merely implementing the abstract idea in a particular technological environment (i.e., insurance system).  The mere nominal recitation of computer components do not take the claim out of the methods of organizing human activity grouping.  Therefore, the claim recites an abstract idea.
Claim 1 recites an on-board vehicle computing device and claim 8 recites a risk unit usage-based insurance system with comparable elements and limitations as discussed in claim 15.  Therefore, these claims also recite an abstract idea (Step 2A Prong 1-Yes).
Step 2A Prong 2:
Under the 2019 Revised PEG, Step 2A, Prong 2, the claims are reviewed to determine whether the judicial exception (i.e., abstract idea) is integrated into a practical application.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
Claims 1, 8, and 15 recite the additional elements include a wireless network, insurance system server, global positioning system, dashboard display, processor, sensors, and system memory are used to perform the establishing, receiving, receiving, determining, determining, identifying, generating, transmitting, receiving, and displaying data functions (see Specification, paragraphs 26-34, 68-85; Figures 1, 3).  All the computer components, processors, and sensors in all steps are recited at a high level of generality, i.e. such as a generic processor performing a generic computer function of receiving and processing data.  Applicant’s Specification does not describe how these computer elements are different from the general computer components and are merely invoked as tools to perform the receiving and determining process.
The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions including establishing communication session, receiving driving data, receiving GPS data, determining a type of road, determining consumption rate of risk units data, identifying driving behaviors data, generating a user interface, transmitting, receiving and displaying the generated user interface to an on-board vehicle display.  These generic computer functions are well-understood, routine, and conventional activities conventional activities previously known to the industry similar to those referenced by MPEP 2106.05 (d) II.  Therefore, the claims are directed to an abstract idea without a practical application.
The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  Each and every combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  Accordingly, the claims do not include the additional elements that integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2-No).
Step 2B: 
Under the 2019 Revised PEG, Step 2A, Prong 2, the claims are reviewed to determine whether the claims provide an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As noted in above, the claims as a whole merely describe how to generally “apply” the concept of displaying a consumption rate of risk units by establishing communication session, receiving driving data, receiving GPS data, determining a type of road, determining consumption rate of risk units data, identifying driving behaviors data, generating a user interface, transmitting, receiving and displaying the generated user interface to an on-board vehicle display.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer hardware and/or software amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis, when considered separately and as an ordered combination.  No inventive concept is found in the claims.  Therefore, claims 1, 8, and 15 are not patent eligible.
Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.
Claims 2, 10, and 18 further include more detailed instructions for generating a recommendation for reducing the determined consumption rate in the user interface (additional instructions for recommending reducing consumption rate).  The claims individually or in combination with others do not integrate the abstract idea into a practical application or provide an inventive concept to the abstract idea. 

Claims 3, 11, and 19 further include more detailed instructions for determining whether the first driving trip is completed and transmitting the generated recommendation to a second computing device, and storing the generated recommendation if not completed (additional instructions for determining the trip is completed).  The claims individually or in combination with others do not integrate the abstract idea into a practical application or provide an inventive concept to the abstract idea. 

Claims 4, 12, and 20 further include more detailed instructions for determining whether a modification to vehicle operation is recommended and automatically modifying operation of the vehicle in response (additional instructions for modifying vehicle operation).  The claims individually or in combination with others do not integrate the abstract idea into a practical application or provide an inventive concept to the abstract idea.

Claims 5 and 13 further include more detailed instructions for modifying operation of the vehicle further includes transmitting a signal to vehicle to perform a speed reduction (additional instructions for speed reduction).  The claims individually or in combination with others do not integrate the abstract idea into a practical application or provide an inventive concept to the abstract idea.

Claims 6 and 14 further include more detailed instructions for generating first offer and second offer and displaying on the user interface (additional instructions for generating the offers).  The claims individually or in combination with others do not integrate the abstract idea into a practical application or provide an inventive concept to the abstract idea.

Claim 7 further includes more detailed instructions for determining the identified potential hazard and displaying notification (additional instructions for determining potential hazard).  The claim individually or in combination with others does not integrate the abstract idea into a practical application or provides an inventive concept to the abstract idea.

Claims 9 and 16 further include more detailed information about the sensor data is received by the insurance system via telematics device in the vehicle (additional detailed information for receiving telematics data).  The claims individually or in combination with others do not integrate the abstract idea into a practical application or provide an inventive concept to the abstract idea.

Claim 17 further includes more detailed information about the display of the on-board vehicle computing device is arranged in a dashboard of the vehicle (additional detailed information about the display).  The claim individually or in combination with others does not integrate the abstract idea into a practical application or provides an inventive concept to the abstract idea.

The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims are not patent-eligible.
The focus of the claims is on using an insurance system for establishing communication and receiving sensor data in order to determine the consumption rate of risk units and identify driving behaviors, transmitting, and displaying the determined data on a dashboard.  The claims are not directed to a new type of processor, sensor, computer network, or system memory, nor do they provide a method for processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on a certain independent abstract idea that uses computers as tools.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gay (US PUB. No. 2014/0257867) in view of Blumer (US PUB. No. 2014/0278837) and further in view of Bogovich (US PAT. No. 8,606,512)
As per claims 1, 8, 15, Gay teaches a method of displaying a consumption rate of risk units, comprising:
Gay teaches the following limitations:
executing an application, executing the application including:
establishing, via a wireless network, a communication session with one or more sensors arranged in a vehicle and collecting operational data of the vehicle (see Gay, para. 40-41 “communication unit 220”, “The GPS unit 206”; Figure 2);
receiving, by an insurance system server and from the one or more sensors during the communication session, sensor data associated with operation of the vehicle during at least a first driving trip (see Gay, para. 10 “some embodiments may receive a signal indicating an occurrence of the vehicle trip and record the occurrence of the vehicle trip”, 61-76; Figures 4-5);
receiving, from a global positioning system, global positioning system data related to a road on which the vehicle is travelling during the at least a first driving trip; (see Gay, para. 63 “the client device 110 may record a time stamp associated with the start of the vehicle trip at block 404. The time stamp may include the date, time of day, location, or other information related to the vehicle trip”; Figure 4/element 404 “information”); 
Gay does not disclose the following limitations, but Bogovich teaches:
determining, by the insurance system server and based on the received global positioning system data, a type of road associated with the road on which the vehicle is travelling during the at least a first driving trip (see Bogovich, column 5, lines 64-16, column 6 “road type”, column 9, lines 45-56 “road risk”);
determining, by the insurance system server, a consumption rate of risk units associated with the operation of the vehicle during the first driving trip based on the received sensor data (see Bogovich, column 14, lines 33-48 “The policy pricing may be based on an initial assumption of risk to be consumed in the prospective policy period or may be based on risk consumed in a preceding policy period”, Claim 1 “monitor consumption of risk units”), the global positioning system data (see Gay, para. 40-41 “communication unit 220”, “The GPS unit 206”; Figure 2), and the determined type of road, the consumption rate of risk units being determined during operation of the vehicle during at least a first driving trip (see Bogovich, column 5, lines 64-16, column 6 “road type”, column 9, lines 45-56 “road risk;
Gay does not teach the following limitations, but Blumer teaches:
identifying, by the insurance system server, one or more driving behaviors of a driver of the vehicle during at least the first driving trip (see Blumer, para. 2, 60-62, 66, 71-72);
Gay teaches the following limitations:
generating, by the insurance system server, a user interface including the determined consumption rate and identified one or more driving behaviors (see Gay, para. 35 “display 202”, 36, 42, 56, 88 “receive, store, transmit, or display information”; Figure 2/element 202);
transmitting, by the insurance system server and to a display of an on-board vehicle computing device, the generated user interface (see Gay, para. 35 “display 202”, 36, 42, 56, 88 “receive, store, transmit, or display information”; Figure 2/element 202);
receiving, by the on-board vehicle computing device, the generated user interface (see Gay, para. 35 “display 202”, 36, 42, 56, 88 “receive, store, transmit, or display information”; Figure 2/element 202); and 
displaying, on the display of the on-board vehicle computing device, the generated user interface (see Gay, para. 35 “display 202”, 36, 42, 56, 88 “receive, store, transmit, or display information”; Figure 2/element 202).
It would have been obvious to one of ordinary skill in the art at the time of the invention was to modify the teachings of Gay by adopting the teachings of Bogovich and Blumer in order to provide the features of determining the type of road and identifying driving behaviors of a driver of the vehicle during the first driving trip to better monitor the driver’s behaviors for more accurate insurance rate (i.e., consumption of risk units).

As per claims 9 and 16, Gay in view of Blumer and Bogovich teaches the method of displaying a consumption rate of risk units of claim 15.  Gay further teaches wherein the sensor data is received by the insurance system server via a telematics device located in the vehicle (see Gay, para. 74).

As per claim 17, Gay in view of Blumer and Bogovich teaches the method of displaying a consumption rate of risk units of claim 15.  Gay further teaches wherein the display of the on-board vehicle computing device is arranged in a dashboard of the vehicle (see Gay, Figure 2/element 202 “display”).

As per claims 2, 10, and 18, Gay in view of Blumer and Bogovich teaches the method of displaying a consumption rate of risk units of claim 15.  Gay further teaches further including:
generating, by the insurance system server and based at least in part on the received sensor data, a recommendation for reducing the determined consumption rate (see Gay, para. 5 “the vehicle use unit may be adjusted based on the time the vehicle is used”, 19, 37 “the sensor data may be processed by the controller 204 to determine vehicle usage”, 49, 51), and
wherein generating the user interface includes providing the determined recommendation for reducing the determined consumption rate in the user interface (see Gay, para. 5 “the vehicle use unit may be adjusted based on the time the vehicle is used”, 19, 37 “the sensor data may be processed by the controller 204 to determine vehicle usage”, 49, 51).

As per claims 3, 11, and 19, Gay in view of Blumer and Bogovich teaches the method of displaying a consumption rate of risk units of claim 15.  Gay further teaches further including:
determining, by the on-board vehicle computing device, whether the first driving trip is completed (see Gay, Figures 4-5 “trip complete?” and description); and
responsive to determining that the first driving trip is completed, transmitting, by the onboard vehicle computing device, the generated recommendation to a second computing device different from the on-board vehicle computing device for display on the second computing device (see Gay, para. 35 “display 202”, 36, 42, 56, 88 “receive, store, transmit, or display information”; Figure 2/element 202); and 
responsive to determining that the first driving trip is not completed, storing, by the onboard vehicle computing device, the generated recommendation until it is determined that the first driving trip is completed (see Gay, para. 35 “display 202”, 36, 42, 56, 88 “receive, store, transmit, or display information”; Figure 2/element 202).

As per claim 7, Gay in view of Blumer and Bogovich teaches the method of displaying a consumption rate of risk units of claim 15.  Gay teaches further including instructions that, when executed, cause the on-board vehicle computing device to:
receive a voice indication identifying a potential hazard on the road on which the vehicle is traveling during the at least a first driving trip (see Gay, para. 35 “a Global Positioning System (GPS) unit 206”, 41; Figure 2/element 206);
determine whether the identified potential hazard has been identified at least a threshold number of times (see Gay, para. 35 “a Global Positioning System (GPS) unit 206”, 41; Figure 2/element 206); 
responsive to determining that the identified potential hazard has been identified at least a threshold number of time, generate and display a notification of the identified potential hazard (see Gay, para. 35 “a Global Positioning System (GPS) unit 206”, 41; Figure 2/element 206).
Note:  The Examiner notes that the GPS system of Gay has the capability to alert the vehicle operator of the potential hazard on the road, thus, Gay teaches such limitations.

Claims 4-6, 12-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gay, in view of Blumer, Bogovich, and further in view of Coleman (US PUB. No. 2013/0046559), and Amigo (US PUB. No. 2011/0153367).
As per claims 4, 12, and 20, Gay in view of Blumer and Bogovich teaches the method of displaying a consumption rate of risk units of claim 15.  Coleman in view of Amigo further teaches further including:
receive a risk rating for a route on which the vehicle is travelling (see Coleman, para. 3-5, 8-9);
determining, based at least in part on the received sensor data and the risk rating for the route, whether a modification to vehicle operation is recommended (see Amigo, para. 6 “vehicle control instructions to .. limit vehicle speed”, 80 “if the system detects that the vehicle has exceeded a particular preset speed, the system may instruct the vehicle to reduce speed to the preset speed and to not allow the vehicle to exceed the preset speed”);
responsive to determining that the modification to vehicle operation is recommended, automatically modifying operation of the vehicle (see Amigo, para. 6 “vehicle control instructions to ... limit vehicle speed”, 80 “if the system detects that the vehicle has exceeded a particular preset speed, the system may instruct the vehicle to reduce speed to the preset speed and to not allow the vehicle to exceed the preset speed”).
It would have been obvious to one of ordinary skill in the art at the time of the invention was to modify the teachings of Gay and Blumer and Bogovich as in claim 15 by adopting the teachings of Coleman and Amigo to provide the features of receiving risk rating for a route and making modification to vehicle operation in order to better guide and change operator driving behaviors.

As per claims 5 and 13, Gay in view of Blumer and Bogovich teaches the method of displaying a consumption rate of risk units of claim 15.  
Amigo further teaches wherein automatically modifying operation of the vehicle further includes transmitting a signal to one or more systems of the vehicle to perform a speed reduction operation (see Amigo, para. 6 “vehicle control instructions to ... limit vehicle speed”, 80 “if the system detects that the vehicle has exceeded a particular preset speed, the system may instruct the vehicle to reduce speed to the preset speed and to not allow the vehicle to exceed the preset speed”).
It would have been obvious to one of ordinary skill in the art at the time of the invention was to modify the teachings of Gay by adopting the teachings of Amigo to provide the features of making modification to vehicle operation in order to better guide and change operator driving behaviors.

As per claims 6 and 14, Gay in view of Blumer and Bogovich teaches the method of displaying a consumption rate of risk units of claim 15.  Coleman further teaches further including instructions that, when executed by the at least one processor, cause the on-board vehicle computing device to:
generate, at a predetermined time interval, a first offer for a risk unit usage-based insurance policy provided by a first insurance provider based on at least one of: the determined consumption rate, the identified one or more driving behaviors, and the received sensor data (see Coleman, para. 44, 55); and
receive, from at least a second insurance provider different from the first insurance provider, a second offer for a risk unit usage-based insurance policy (see Coleman, para. 44, 55),
wherein generating the user interface further includes generating the user interface to include the first offer and the second offer (see Coleman, para. 44, 55), and
wherein displaying the generated user interface includes displaying the first offer and the second offer on the user interface (see Coleman, para. 44, 55).

Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697